REINHARDT, Circuit Judge,
concurring:
I agree with the majority that mandamus is the appropriate remedy for the denial of the right to a speedy trial in a case of this nature. I also agree that the Guam appellate court properly denied Gill’s petition for a writ of mandamus. Finally, I agree that both Gill’s motion to dismiss and his petition for a writ of mandamus were premature.
Following his remand from the Guam Appellate Division, Gill invoked his speedy trial rights on February 21, 1996. The majority appears to be correct that Gill’s earlier waiver of his speedy trial rights in connection with his double jeopardy motion remained effective until that date. Therefore the earliest time at which a violation of the statute could have occurred was sixty-one days later, April 23. Both Gill’s motion and petition were filed before that date and were therefore premature. Accordingly, I concur in the majority’s conclusion that the court did not abuse its discretion in denying them.
Under § 80.60(b)(3) of the statute, an indictment on which a trial commences beyond the sixty-day period shall not be dismissed if good cause is shown for the delay. 8 G.C.A. § 80.60(b)(3). Delay “caused by the conduct of the defendant” or by “unforeseen circumstances” constitutes good cause. People v. Johnson, 26 Cal.3d 557, 162 Cal.Rptr. 431, 439, 606 P.2d 738, 745-46. A “[djelay for defendant’s benefit also constitutes good cause.” Id. Assuming that February 21 was the date on which Gill’s speedy trial clock began running, there was good cause under the Guam statute for setting trial seven days beyond April 22. Between February 21 and April 22, the court considered Gill’s motion to recuse the trial judge and his motion to dismiss. The time taken to consider either of these motions was sufficient to constitute good cause for a seven-day delay. Accordingly, no speedy trial violation would have occurred had the trial been held on April 29 in accordance with the schedule promulgated by the trial judge.

Motion to Recuse Judge Manibusan

On February 28, Gill requested Judge Manibusan’s recusal due to a conflict of interest. The motion was immediately granted. Judge Manibusan informed Gill that it would require approximately two weeks for the presiding judge to appoint a new judge. On March 16, Judge Villagomez was assigned to his ease. The sixteen-day period which ended with the selection of the new trial judge is excludable for good cause because Gill filed the recusal motion and the replacement of Judge Manibusan was for his benefit.
While Guam and California courts do not appear to have considered whether delay caused by a motion to recuse a trial judge and appoint a replacement constitutes good cause, Guam v. Ibanez, 1992 WL 97221, 2 (D, Guam App. Div.1992), held that the time required in order to appoint a new attorney for the defendant constitutes such cause. In Ibanez, the trial court appointed four different attorneys to represent the defendant due to the conflicts of interest of the first three counsel. Id. at 3. The court concluded that the seventy-five-day delay resulting from the appointment process was excludable for good cause because obtaining proper counsel was to the defendant’s benefit. Id.
As in Ibanez, in the instant case Gill was responsible for seeking the recusal, and the replacement of Judge Manibusan was for his benefit. It is apparent that some reasonable period of time must be allowed to select a judicial replacement once the defendant has sought recusal of the originally assigned judge. Sixteen days appears to be reasonable particularly given the fact that there were only five judges who could hear the case, and the Guam court was experiencing an unusual backlog from the recent elevation of two judges. Thus, the sixteen days were excludable from the statutory speedy trial period.

Motion to Dismiss

On February 21, Gill sought a dismissal of the indictment arguing that the statutory speedy trial period began running immediately after the October remand. Gill contended that the speedy trial deadline had already passed and that any trial from that point on-even a trial that commenced within sixty days of February 21-would constitute a violation of his speedy trial rights. Judge Manibusan allowed the government approximately one week to file its reply brief to *838Gill’s motion and gave Gill another week to respond. Because of the filing of that motion and the recusal motion, Judge Manibusan decided to set the trial date for April 29. Judge Villagomez then heard the motion on April 1 and denied it. Generally, the time from “the filing of [a defendant’s] motion to its decision is excludable for good cause, since the motion was filed by the defendant and was for his benefit.” Ibanez, 1992 WL 97221 at 3. We need not decide whether, in the ease of a speedy trial motion, that rule is applicable in its entirety. We need only exclude a portion of the period allocated for the filing of the reply brief and the response in order to conclude that no violation occurred. Gill’s initial motion to dismiss on speedy trial grounds was not well founded. Had he been correct, he would have been entitled to a dismissal of the indictment. Because he was wrong, at least the portion of time reasonably attributable to the motion must be excluded for purposes of our ultimate speedy trial decision.1
The tolling effect of the two motions Gill filed extended the statutory period well beyond the original April 22 expiration date. The time required to consider either motion was sufficient to constitute good cause for a delay until April 29 or afterwards. Thus had Gill’s trial commenced on April 29, as scheduled by the court, his speedy trial rights would not have been violated.
Having reached this conclusion, which is all that is required to dispose of the case before us, I would not decide the previously unanswered question-whether Gill’s statutory speedy trial rights are lost simply because an interlocutory appeal is filed before any trial takes place. As the majority recognizes, the issue is one of first impression, requiring an interpretation of the Guam statute with little guidance from Guam or California law. The majority concludes that Gill’s statutory right to a speedy trial does not exist because of the state’s interlocutory appeal. Were I to decide the question, I would reach the opposite conclusion. I would hold that, when no trial has previously been held, a defendant’s statutory right to a speedy trial continues to exist notwithstanding an interlocutory appeal. No case of which I am aware reaches a contrary conclusion.
A brief recitation of the relevant facts will help put the legal issue in context. Shortly after his arraignment, Gill filed a motion to dismiss on double jeopardy grounds. When doing so, he unnecessarily waived his speedy trial rights, since his motion would have tolled the time period in any event. I do not view Gill’s “waiver” as permanent, but as applying to the period in which the double jeopardy motion was being considered. Had the trial court denied Gill’s motion, he could, of course, have reinvoked that right and the speedy trial clock would have resumed running. .In this ease, however, the trial court granted Gill’s motion and dismissed the charges against him. The government then successfully appealed the decision to an intermediate court and this court subsequently affirmed. Those appeals now serve as the justification for denying Gill his statutory right to a speedy trial.
It makes little sense to hold that while Gill would have retained his right to a speedy trial if he had failed to win his double jeopardy motion in the trial court, he now loses that right because he won the motion and the state appealed. Such a rule would unfairly and unreasonably penalize defendants who prevail on their pre-trial motions in the trial court. Moreover, it would unnecessarily force defendants who file pre-trial motions that may decide critical constitutional issues, such as a double jeopardy violation, to place at risk their right to a speedy trial.
The majority acknowledges that there is no “controlling Guam case law” that requires *839such a result, (majority at 2971). It relies entirely upon Ex Parte Alpine, 208 Cal. 731, 265 P. 947 (en banc), a seventy-year-old California decision that is clearly distinguishable from the case before us because it involved a remand for a new trial after the jury verdict in the first trial was overturned on appeal. Alpine did not involve a remand for the defendant’s first trial, as in the case here. Alpine, 203 Cal. at 733-35, 265 P. at 948. The two cases Alpine cites in support of its decision held that the California speedy trial statute “did not apply to cases where a defendant has appealed to this court and had his case sent back for a second trial.” Id. at 735, 265 P. at 949 (emphasis added). The court further underscored the difference between cases that were remanded for a second trial and those that had never come to trial by distinguishing People v. Morino, 85 Cal. 515, 24 P. 892, a case that “had no connection whatever with a mistrial or a new trial.” Id. at 735, 265 P. at 949.
In this critical, indeed dispositive, respect, Gill’s case differs from Alpine. Gill’s ease was not remanded for a new trial. Indeed, Gill has never had a trial at all. Unlike the defendants in the earlier California cases, Gill had not previously received the benefits of the speedy trial statute at a first trial-the time at which the California courts have held that the former statute was intended to apply. In my opinion, Gill was, therefore, entitled to the benefits of Guam’s Speedy Trial Act when his first trial was rescheduled following remand. Unfortunately for Gill, however, this conclusion does not result in a dismissal of the indictment, because, as I explained earlier, the provisions of the Speedy Trial Act were not violated in his case. Because of the tolling that occurred, Gill’s trial would have commenced in a timely manner had he not filed the writ of mandamus that is now before us. In summary, while I concur in the result in Gill’s case, unlike the majority I believe that he was entitled to his speedy trial rights in connection with his first trial, the one scheduled for April 29; I further conclude that those rights were not violated by the selection of that trial date. I cannot concur, therefore, in the portion of the majority’s analysis holding that Gill has somehow forfeited his statutory rights.
On a related point, I do not agree with the majority’s conclusion that because Gill “consented to the trial date ... his right to trial on or before April 22 is deemed waived.” (majority at 835, n. 2). In reaching this conclusion, the majority relies upon People v. Vigil, 189 Cal.App.2d 478, 11 Cal.Rptr. 319 (Cal.Dist.Ct.App.1961). In Vigil, the defendant did not in any way invoke his speedy trial rights when the late trial date was set. In fact, he subsequently requested a further continuance. Not until the date of trial did he raise a speedy trial objection. Not surprisingly, the court in Vigil concluded that the defendant’s complete silence as to his speedy trial rights until the day trial was scheduled to commence constituted a waiver of that right. Here, as the pre-trial hearing transcript amply demonstrates, following remand Gill repeatedly asserted his speedy trial rights. He also made it plain that his willingness to schedule a late trial date did not constitute a waiver. Gill properly invoked and maintained his right to a speedy trial. Nevertheless, as I have explained, his statutory rights were not violated.
Finally, I concur in the part of the majority’s opinion that holds that no constitutional violation occurred.
For these reasons, I respectfully concur in the result.

. While the court in Hankla v. Municipal Court, 26 Cal.App.3d 342, 102 Cal.Rptr. 896 (Cal.Ct.App.1972), concluded that the trial court erred by excluding for good cause the time taken to hear the defendant's motion to dismiss on speedy trial grounds, the circumstances in that case were entirely different. In Hankla, the speedy trial deadline had passed before the defendant filed his motion. He was therefore entitled to dismissal of the indictment as of the time the motion was filed. Any period of time attributable to the motion could therefore have had no effect on its outcome. By contrast, here, Gill mistakenly believed that his speedy trial rights had been violated before the speedy trial clock had even begun to run. When it did start, the time reasonably necessary to consider the motion was without doubt excludable.